            Case 1:18-cr-00375-VSB Document 105 Filed 12/23/19 Page 1 of 1
                      THE LAW OFFICE OF GARY KAUFMAN, PLLC
                                            ATTORNEY AT LAW
                                              377 BROADWAY
                                                  8th, Floor
                                         New York, New York 10013
                                     (347) 855-9102 FAX (212) 202-7949




                                                                   December 23, 2019

Via ECF

The Honorable Vernon S. Broderick
United States District Judge
Southern District of New York                                            12/23/2019
Thurgood Marshall U.S. Courthouse
                                                                Sentencing in this matter is hereby adjourned to
40 Foley Square
                                                                March 19, 2020 at 2:30 p.m.
New York, NY 10007

Re:    United States v. Ziskind, et al.
       18-cr-375-VSB

Dear Honorable Judge Broderick,

        I am writing to request an adjournment for the date of Mr. Ziskind’s sentencing, which is
currently scheduled for January 16, 2020. Mr. Ziskind’s wife is currently undergoing treatment for
ovarian cancer and has appointments currently scheduled for January 27, 2020 and February 25, 2020
where important decisions will be need to be made about the course of treatment. It is very important
that Mr. Ziskind be able to attend these appointments with his wife to assist her in making these crucial
decisions about her health. Additionally, I will be on trial in the Eastern District of New York, in the
case of United States v. Chartier, Et al, 17-CR-372 (JS) beginning January 21, which is expected to
last up to five weeks. I am therefore requesting that the Court adjourn Mr. Ziskind’s case to late
March for sentencing.

       I have explained both the issues about Mr. Ziskind’s wife’s health and my own trial schedule to
Assistant United States Attorney Andrew Thomas, who has consented to the adjournment requested.

       Thank you for your attention to this matter.

                                                                      Sincerely,

                                                                      /s/
                                                                      GARY M. KAUFMAN, ESQ.
                                                                      Attorney for Vladimir Ziskind

cc: AUSA Robert Boone
   AUSA Andrew Thomas
